Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 June 2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 June 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (JP 2015523234) in view of Kamuro et al. (US 4,427,480).
Regarding claim 1, Jang discloses a system for installing a pipe liner (tube member 10) into a host pipe (pipeline P), the system comprising: an inverter (inversion chamber 100B) configured to invert said pipe liner by introducing pressure into said pipe liner (via compressed air inlet 110 and outlet 102); a top roller (it appears that tube material 10 is wrapped around a roller on a loading table as shown in Fig. 2); and an assist system located between said inverter and said top roller, said assist system comprising: a main housing (chamber 100a) having a main housing top (end of housing including opening 101) and a main housing bottom (end of housing including opening 102), and each of said main housing top and said main housing bottom having an opening (101, 102); a first interior roller (201); a second interior roller (202); and a motor (M1) for driving the first interior roller (201) in a first direction and the second interior roller (202) in a second direction opposite to the first direction (Figs. 1 - 8; abstract; paragraphs 0018 - 0022 and 0025 - 0029). Jang fails to explicitly disclose a top roller. Kamuro teaches a top roller (reel 2) (Figs. 1, 3A, and 3B; col. 5, lines 9 - 13). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the loading table as disclosed by Jang with the top roller as taught by Kamuro to allow the liner to be stored in a compact arrangement that also allows for the liner to be easily unrolled as the liner is being pulled through the assist system.  Examiner notes that as shown in Figs. 3a – 3d of Jang, as the rotation center shaft 205 rotates in a particular direction, the rollers on top side of the liner will rotate in a direction opposite to the direction of rotation of the rollers on the bottom side of the liner in order for the pulling rollers to pull the liner through the system
Regarding claims 2 and 12, Jang further discloses the pipe liner (10) is a cured-in-place pipe liner (paragraphs 0001, 0033, and 0034).
Regarding claim 3, Jang further discloses the first interior roller (201) has a round profile (Figs. 2 - 8).
Regarding claim 11, Jang discloses a method for installing a pipe liner (10) into a host pipe (P), the method comprising: providing an inverter (100B) configured to invert said pipe liner by introducing pressure into said pipe liner; providing a top roller (it appears that tube material 10 is wrapped around a roller on a loading table as shown in Fig. 2); providing an assist system located between said inverter and said top roller, said assist system comprising: a main housing (100a) having a main housing top (end of housing including opening 101) and a main housing bottom (end of housing including opening 102), and each of said main housing top and said main housing bottom having an opening (101, 102); a first interior roller (201); a second interior roller (202); and a motor (M1) for driving the first interior roller (201) in a first direction and the second interior roller (202) in a direction opposite to the first direction; and feeding said pipe liner (10) through said assist system into said inverter (100B) (Figs. 1 - 8; abstract; paragraphs 0018 - 0022 and 0025 - 0029). Jang fails to explicitly disclose a top roller. Kamuro teaches a top roller (reel 2) (Figs. 1, 3A, and 3B; col. 5, lines 9 - 13). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the loading table as disclosed by Jang with the top roller and the step of placing the pipe liner onto the top roller as taught by Kamuro to allow the liner to be stored in a compact arrangement that also allows for the liner to be easily unrolled as the liner is being pulled through the assist system.
Regarding claim 18, Jang further discloses providing a holding system (supporting wire W, winding roller R) and adjusting the holding system to alter the drag placed on the pipe liner (Figs. 2 and 8; paragraph 0032).

Claims 4, 5, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. as applied to claims 1 and 11 above, and further in view of Hall et al. (US 7,455,117).
Regarding claims 4, 5, and 19, Jang in view of Kamuro discloses all of the claim limitations except the second interior roller has a cam-shaped profile. Hall teaches a winding tool comprising at least one roller, spool, cam shaft, or combinations thereof (col. 1, lines 57 - 59; col. 4, lines 45 - 47). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the second interior roller having a cam-shaped profile as taught by Hall for the second interior roller having a round profile as disclosed by Jang as a design consideration within the skill of the art to apply a predetermined amount of force to the liner. A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Jang in view of Kamuro fails to disclose the second interior roller further comprises a cam-shaped exterior wheel section. Hall teaches a second interior roller (cam shaft) comprises a cam-shaped exterior wheel section (outer surface of cam shaft) (col. 1, lines 57 - 59; col. 4, lines 45 - 47). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the second interior roller having a cam-shaped profile and cam-shaped exterior wheel section as taught by Hall for the second interior roller having a round profile as disclosed by Jang as a design consideration within the skill of the art to apply a predetermined amount of force to the liner. A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. and Hall et al. as applied to claim 5 above, and further in view of Menzel (US 4,995,929). Jang in view of Kamuro and Hall discloses all of the claim limitations except a plurality of exterior roller wheel sections. Menzel teaches a first interior roller (roller 82) comprising a plurality of exterior roller wheel sections (ribs of roller 82; see Fig. 16) (Fig. 16; col. 7, lines 53 - 62) to allow the strip to be very firmly driven. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first interior roller as disclosed above with the plurality of exterior roller wheel sections as taught by Menzel to allow the pipe liner to be very firmly driven into the pipe.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. and Menzel as applied to claim 6 above, and further in view of Driver et al. (US 7,857,932). Jang is silent regarding the material of which the roller is composed. Driver teaches a roller comprising rubber (col. 7, line 29). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the roller and plurality of exterior wheel sections as disclosed above with the rubber material as taught by Driver as a design consideration within the skill of the art. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. and Hall et al. as applied to claim 8 above, and further in view of Driver et al. Jang is silent regarding the material of which the roller is composed. Driver teaches a roller comprising rubber (col. 7, line 29). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the roller and plurality of exterior wheel sections as disclosed above with the rubber material as taught by Driver as a design consideration within the skill of the art. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. as applied to claim 11 above, and further in view of Harrington (US 6,619,886).
Regarding claims 14 and 15, Jang in view of Kamuro discloses all of the claim limitations except the feeding step is performed by a human operator. Harrington teaches the feeding step (rotation of drum 35) is performed by a human operator (col. 9, lines 26 - 27; col. 11, lines 12 - 19). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the feeding step performed by a human operator as taught by Harrington to allow for more precise control over the feeding process and to prevent disruption in the feeding of the liner due to computer malfunction. Given the apparatus and human operator as disclosed above, the method of claim 15 would have been considered obvious to one of ordinary skill in the art.
Regarding claim 16, Jang in view of Kamuro discloses all of the claim limitations except the human operator turns said top roller to feed additional portions of said pipe liner to said assist system. Harrington teaches the human operator turns the top roller (drum 35) via a crank to feed additional portions of said pipe liner to the assist system (col. 9, lines 26 - 27; col. 11, lines 12 - 19). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the feeding step performed by a human operator as taught by Harrington to allow for more precise control over the feeding process and to prevent disruption in the feeding of the liner due to computer malfunction.
Regarding claim 17, Jang in view of Kamuro discloses all of the claim limitations except the air pressure is controlled manually. Harrington teaches air pressure is controlled manually (by a first operator) (col. 10, line 66 - col. 11, line 19). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the manual control of air pressure as taught by Harrington to allow for more precise control over the eversion process and to prevent disruption in the feeding of the liner due to computer malfunction.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 9, 11, 12, and 14 - 19 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
6/15/2022